Case 15-21233          Doc 951   Filed 01/19/21   Entered 01/19/21 14:12:13       Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                  NEW HAVEN DIVISION


   In Re:                                           :
                                                    :
   CURTIS JAMES JACKSON, III,                       :
                                                    :   CHAPTER 11
             Debtor.                                :   CASE NO. 15-21233 (AMN)
                                                    :
   _________________________________                :
                                                    :
   CURTIS JAMES JACKSON, III,                       :
                                                    :   ADVERSARY PROCEEDING
             Plaintiff,                             :   CASE NO. 17-02005 (AMN)
                                                    :
                     v.                             :
                                                    :
   REED SMITH LLP AND PETER                         :   JANUARY 19, 2021
   RAYMOND,                                         :
                                                    :
             Defendants.                            :

                 REED SMITH LLP’S AND PETER RAYMOND’S
           OBJECTION TO REORGANIZED DEBTOR’S MOTION FOR
     ENTRY OF FINAL DECREE AND ORDER CLOSING THE CHAPTER 11 CASE

        Reed Smith LLP and Peter Raymond (together, “Reed Smith”) respectfully submit this

 Objection to Reorganized Debtor’s Motion for Entry of Final Decree and Order Closing the

 Chapter 11 Case, ECF No. 950 (the “Motion”). In support of this Objection, Reed Smith states

 as follows:

        1.        As the Court is aware, in response to Reed Smith LLP’s Proof of Claim, Debtor

 Curtis James Jackson, III initiated an adversary proceeding against Reed Smith on January 27,

 2017 (the “Adversary Proceeding”).

        2.        Reed Smith filed a Motion for Summary Judgment in the Adversary Proceeding.

 That motion was fully briefed as of June 26, 2020 and is presently pending before the Court.

 See Curtis James Jackson, III v. Reed Smith LLP, No. 17-02005, AP-ECF Nos. 299-305, 330-

 335, 349-50.
Case 15-21233          Doc 951        Filed 01/19/21          Entered 01/19/21 14:12:13                Page 2 of 6




          3.       Although Reed Smith’s Summary Judgment Motion remains pending,

 Mr. Jackson now seeks to close his bankruptcy case.

          4.       Reed Smith submits this Objection to Mr. Jackson’s Motion because of the impact

 it could have on Reed Smith’s Summary Judgment Motion, as well as (i) Reed Smith’s pending

 Proof of Claim, and (ii) the parties’ respective claims for attorneys’ fees related to the litigation

 in the Adversary Proceeding and the claim objection. See ECF No. 950 ¶¶ 4, 9.

          5.       “The general rule is that dismissal of [a] bankruptcy case results in a dismissal of

 all pending adversary proceedings.” 1 Bankruptcy Litigation § 5:204 (collecting cases). This is

 also the rule in the Second Circuit. See In re Porges, 44 F.3d 159, 162 (2d Cir. 1995) (“We join

 several other circuits in adopting the general rule that related proceedings ordinarily should be

 dismissed following the termination of the underlying bankruptcy case.”).

          6.       “This general rule favors dismissal because a bankruptcy court’s jurisdiction

 over . . . related proceedings depends on the proceedings’ nexus to the underlying bankruptcy

 case.” Id. Further, Article XII of the Plan states that the Court “will retain the fullest and most

 extensive jurisdiction as is legally permissible” but only “[u]ntil the Bankruptcy Case is closed.”

 See Findings of Fact, Conclusions of Law & Order Confirming Third Am. Plan of

 Reorganization 36, ECF No. 552. 1

          7.       Thus, closing the bankruptcy case—as Mr. Jackson has requested—could impact

 the scope of the Court’s jurisdiction over the Adversary Proceeding, subject to the Court’s

 consideration of whether to continue to exercise jurisdiction over an adversary proceeding based

 on “judicial economy, convenience to the parties, fairness and comity.” In re Porges, 44 F.3d



 1
   Article 12.04 states that the Court shall retain jurisdiction over adversary proceedings. That retention of
 jurisdiction is subordinate to Article XII’s declaration that jurisdiction shall continue only until Mr. Jackson’s
 bankruptcy case is closed.

                                                             2
Case 15-21233          Doc 951       Filed 01/19/21        Entered 01/19/21 14:12:13               Page 3 of 6




 at 162-63; see In re Clinton Nurseries, Inc., No. 17-31897 (JJT), 2020 WL 1237212, at *4

 (Bankr. D. Conn. Mar. 6, 2020) (suggesting, on very different facts, that the court could exercise

 jurisdiction over adversary proceedings following the closing of a bankruptcy case because the

 adversary proceedings were transferred to, and prosecuted by, a trust that was completely

 separate from the debtor, “thus, severing any rights, duties or obligations that the Debtors’

 estates might have had under the Plan”). But see Chapman v. Currie Motors, Inc., 65 F.3d 78,

 80-82 (7th Cir. 1995) (Posner, J.) (holding it was appropriate to “relinquish jurisdiction” over an

 adversary proceeding arising under state law upon the termination of the “underlying bankruptcy

 proceeding” and observing that “when [a] bankruptcy proceeding is dismissed, the adversary

 claim (when based solely on state law) is like the cartoon character who remains momentarily

 suspended over a void, spinning his legs furiously, when the ground has been (quite literally) cut

 out from under him”). 2

          8.       Respectfully, there is no compelling reason for Mr. Jackson to insist on the

 closure of his bankruptcy case at this time. The Court and the parties have put considerable time

 and effort into the Adversary Proceeding, and the Court is intimately aware of the many facts

 and issues that have arisen during the course of that Adversary Proceeding. The minimal cost of

 having to file periodic reports to the Court does not justify jeopardizing the right of the parties to

 have their respective positions fully and finally adjudicated on the merits.

          9.       If Mr. Jackson still insists on the bankruptcy case being closed now with the

 Adversary Proceeding still undecided, knowing that the Court might choose not to retain


 2
   See also Northwood Estates v. Evergreen Bank, NA, 114 F. App’x 416, 417 (2d Cir. 2004) (“In this case, where the
 claim at issue was collateral to the closed proceeding, there is no indication of any retention of jurisdiction broad
 enough to include the present claim.”); Pal Family Credit Co. v. Cty. of Albany, 425 B.R. 1, 7 (N.D.N.Y. 2010)
 (affirming, upon closure of bankruptcy case, the dismissal of an adversary proceeding that “relate[d] to state law
 causes of action” and had not reached trial); In re Porzio, 622 B.R. 20, 21 (Bankr. D. Conn. 2020) (dismissing
 adversary proceeding upon dismissal of Chapter 13 case).

                                                          3
Case 15-21233      Doc 951      Filed 01/19/21     Entered 01/19/21 14:12:13         Page 4 of 6




 jurisdiction, or might be deemed unable to have retained jurisdiction of the Adversary

 Proceeding, then Reed Smith would be severely prejudiced. After the Court and the parties have

 already put in so much time and effort into this matter, if the closure of the bankruptcy case

 requested by Mr. Jackson were to result in the dismissal of Mr. Jackson’s Adversary Proceeding,

 the dismissal of Mr. Jackson’s claims should be with prejudice. See Wakefield v. N. Telecom,

 Inc., 769 F.2d 109, 114 (2d Cir. 1985) (directing that a claim be dismissed with prejudice when

 the plaintiff took action to end a case after substantial resources had been spent: “Reasons of

 judicial economy alone would appear to dictate that one full and fair attempt to prove this claim

 is enough”).

        10.     Therefore, to guard against any unfair disadvantage precipitated by Mr. Jackson’s

 Motion at this time, Reed Smith respectfully requests that if the Court grants that Motion and

 closes the bankruptcy case, any such Order also includes provisions allowing Reed Smith’s Proof

 of Claim, dismissing Mr. Jackson’s claims with prejudice, providing for an award of Reed

 Smith’s attorneys’ fees as a prevailing party, and granting Reed Smith such other and further

 relief as this Court deems just and proper.




                                                  4
Case 15-21233    Doc 951   Filed 01/19/21   Entered 01/19/21 14:12:13       Page 5 of 6




                                                Respectfully submitted,

 Dated: January 19, 2021                        AXINN, VELTROP & HARKRIDER LLP



                                                /s/ Thomas G. Rohback
                                                Thomas G. Rohback (ct01096)
                                                Drew Alan Hillier (ct30252)
                                                90 State House Square
                                                Hartford, CT 06103
                                                Tel: 860.275.8100
                                                Fax: 860.275.8101
                                                Email: trohback@axinn.com
                                                       dhillier@axinn.com

                                                Craig M. Reiser, admitted pro hac vice
                                                114 W 47th St
                                                New York, NY 10036
                                                Tel: 212.728.2200
                                                Fax: 212.261.5654
                                                Email: creiser@axinn.com

                                                Attorneys for Defendants
                                                Reed Smith LLP and Peter Raymond




                                            5
Case 15-21233       Doc 951      Filed 01/19/21      Entered 01/19/21 14:12:13          Page 6 of 6




                                   CERTIFICATE OF SERVICE

        I hereby certify on the 19th day of January, 2021, a copy of the foregoing was filed

 electronically and will be served by mail on anyone unable to accept electronic filing. Notice

 of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

 system or by mail to anyone unable to accept electronic filing as indicated on the Notice of

 Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                        /s/ Thomas G. Rohback
                                                        Thomas G. Rohback (ct01096)
